Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 1 of 25 PageID 126




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

    KNIGHT SPECIALTY INSURANCE
    COMPANY,                                      CIVIL NO. 3:20-cv-1139-J-20PDB

           Plaintiff,

    v.

    JACKSONVILLE TRANSPORTATION,
    INC.; KIMBERLY WEAVER, AS
    PERSONAL REPRESENTATIVE OF
    THE ESTATE OF RONNIE BROWN;
    AND, THE ESTATE OF MARTIN
    ALLEN CAIN,

           Defendants.


    DEFENDANT JACKSONVILLE TRANSPORTATION, INC.’S MOTION TO
        DISMISS DECLARATORY ACTION COMPLAINT OR, IN THE
   ALTERNATIVE, TO STAY THIS ACTION PENDING THE OUTCOME OF THE
   UNDERLYING TORT ACTION, AND TO ADD CHRISTOPHER HAMPTON AS
                        A PARTY DEFENDANT

          Jacksonville Transportation, Inc. (“JTI”), by and through its undersigned counsel

   and pursuant to Rule 12(b)(6), 12(b)(7), and 19(a), Federal Rules of Civil Procedure,

   hereby moves to dismiss Plaintiff, Knight Specialty Insurance Company’s (“Plaintiff”),

   Complaint for Declaratory Judgment, dated October 6, 2020, or, in the alternative, moves

   the Court to stay this declaratory judgment action, and to require adding Christopher

   Hampton as a party Defendant, and in support thereof, states as follows:

                                FACTUAL BACKGROUND

          1.      On April 1, 2020, Kimberly Weaver, as Personal Representative of the

   Estate of Ronnie Brown, filed a wrongful death lawsuit in the Circuit Court, Fifth Judicial
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 2 of 25 PageID 127




   Circuit, in and for Marion County, Florida, styled as Kimberly Weaver, as Personal

   Representative of the Estate of Ronnie Brown v. Jacksonville Transportation, Inc.,

   Christopher Hampton, and the Estate of Martin Allen Cain, Case No.: 20-CA-0611 (the

   “Tort Action”). Dec. Action Compl. at ¶ 1 (D.E. 1). The Tort Action arises out of a tractor

   trailer accident that occurred on April 24, 2019 near Wichita Falls, Texas, which resulted

   in the deaths of Ronnie Brown (“Brown”) and Martin Allen Cain (“Cain”). Dec. Action

   Compl. at ¶ 13. When the accident occurred, Brown and Cain were hauling freight as

   independent contractors for Defendant herein, JTI, using a truck and trailer owned by

   Christopher Hampton: a 2012 Volvo tractor trailer, with VIN 4V4NC9EJ5CN557419, and

   its attached trailer, a 2016 TRAO, with VIN 1TTF532C4G3960052 (the “Subject Tractor

   and Trailer”). Dec. Action Compl. at ¶ 15; Dec. Action Compl. at Ex. B, ¶ 13.

          2.      In the Tort Action, the Estate of Brown pleads the following causes of

   action: Negligence Against Martin Allen Cain (COUNT I); Vicarious Liability Against JTI

   (COUNT II); Negligence Against JTI (COUNT III); and Liability Against Christopher

   Hampton (COUNT IV). See generally Dec. Action Compl. at Ex. B. As it relates to its

   claims against Christopher Hampton, the Estate of Brown alleges liability to Brown by

   “virtue of owning and leasing” the Subject Tractor and Trailer involved in the accident. Id

   at ¶¶ 34-36.

          3.      Plaintiff is presently defending JTI in the Tort Action, subject to its

   reservation of its rights under the policy sub judice, a Commercial Auto Policy issued to

   JTI, with policy number KSI000014-00, effective from April 28, 2018 through April 28,




                                               2
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 3 of 25 PageID 128




   2019, which Plaintiff attached to its Complaint for Declaratory Judgment as Exhibit A (the

   “Auto Policy”).

          4.      In the Complaint for Declaratory Judgment, Plaintiff concedes the

   following:

          “In her complaint, ERB [Estate of Ronnie Brown] does not state the relationship
          between RB [Brown], MC [Cain], and Jacksonville [JTI], ERB’s Complaint is
          silent as to the fact that RB was an employee of Jacksonville and was in the
          course and scope of his employment with Jacksonville when he was killed. Dec.
          Action Compl. at ¶ 28 [emphasis supplied].

          5.      Plaintiff also attaches a copy of its Reservation of Rights letter to JTI to its

   Complaint for Declaratory Judgment. Dec. Action Compl. at Ex. C. As set forth in

   Plaintiff’s Reservation of Rights letter, Plaintiff does not dispute that the Subject Tractor

   and Trailer Brown and Cain were using to haul freight as independent contractors for JTI

   “are insured under the Subject [Auto] Policy” at issue in this proceeding. Dec. Action.

   Compl. at Ex. C, p. 1.

          6.       Plaintiff concedes that the insuring agreement provides coverage for JTI

   and the Subject Tractor and Trailer, but in an effort to disclaim its duty to defend and

   indemnify JTI, Plaintiff alleges that Brown and Cain were “statutory employees” who were

   performing services “arising out of and in the course of” their alleged employment with

   JTI. Dec. Action Compl. at ¶¶ 47-53. Thus, Plaintiff contends Brown’s claims against JTI

   in the Tort Action are excluded from coverage under the Auto Policy. See generally Dec.

   Action Compl. Accordingly, Plaintiff seeks a declaration that it has no duty to defend or

   indemnify Brown’s claims against JTI in the Tort Action. Id.




                                                 3
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 4 of 25 PageID 129




          7.      As set forth more fully herein, Plaintiff’s concession that the Tort Action is

   silent as to whether Brown was an employee of JTI is fatal to its Declaratory Action

   Complaint because Plaintiff’s duty to defend is based only on the allegations of the Tort

   Action. Plaintiff’s duty to indemnify, if any, is speculative at this juncture. Thus, there is

   no present controversy for this Court to resolve by declaration and this case should be

   dismissed.

          8.      Alternatively, this action should be stayed because whether Brown and Cain

   were employees who were performing services “arising out of and in the course of” their

   alleged employment with JTI are central issues in the Tort Action. Indeed, proving JTI’s

   vicarious liability and its negligent hiring, retention and training of Cain will necessarily

   require Brown’s estate to prove that Cain was an employee and that he injured Brown while

   performing services “arising out of and in the course of” Cain’s employment with JTI. See

   Dec. Action Compl. at Ex. B, p. 6- 9. Resolution of this highly factual issue will require

   substantial evidence into the nature of JTI’s relationship with Brown and Cain, which

   discovery is already ongoing in the Tort Action and has been for many months. See Dec.

   Action Compl. at Ex B. (Plaintiff’s Interrogatories and Requests to Produce to JTI). In

   other words, the fact finder in the Tort Action must necessarily resolve the same factual

   issue that Plaintiff asks this Court to resolve as part of its requested declaration. See

   generally Dec. Action Compl.          Accordingly, if this Court determines Plaintiff’s

   Declaratory Action Complaint is not subject to dismissal, it should stay this action until the

   fact finder in the Tort Action resolves these factual issues.




                                                 4
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 5 of 25 PageID 130




          9.      Finally, Christopher Hampton has an interest in this Declaratory Judgment

   action, and disposing of this action in his absence would, as a practical matter, impair or

   impede his ability to preserve insurance coverage that inures to his benefit. As he is subject

   to service of process and, on information and belief, will not destroy diversity in this

   proceeding, he is a necessary party and should be joined. To the extent, he cannot be

   joined, he is an indispensable party and Plaintiff’s Complaint for Declaratory Judgment

   should again be dismissed.

                                  MEMORANDUM OF LAW

   I.     This Court Should Dismiss Plaintiff’s Declaratory Action Complaint Because
          Plaintiff has not Stated a Claim Upon which Declaratory Relief May be
          Granted.

                  A. Viewing the Tort Action complaint alongside the Auto Policy
                     establishes Plaintiff has a duty to defend JTI in the Tort Action.

          An insurer’s duty to defend is determined solely by the allegations of the complaint

   and the applicable policy provisions. See, e.g., Diamond State Ins. Co. v. Boys’ Home

   Ass’n, 172 F. Supp. 3d 1326, 1334 (M.D. Fla. 2016) (“Under Florida law, an insurer’s duty

   to defend is determined solely by the allegations in the underlying complaint” and “’arises

   when the relevant pleadings alleged facts that fairly and potentially bring the suit within

   policy coverage.’”).

          Here, Plaintiff’s entire argument that it has no duty to defend JTI in the Tort Action

   is predicated on the notion that Brown was an employee at the time of his death. See

   generally Dec. Action Compl. In other words, for Plaintiff to prevail on its declaration that

   it has no duty to defend JTI, Brown (and not just Cain) must have been an employee of

   JTI at the time of the accident. See generally Dec. Action Compl. at ¶¶ 47-60. However,



                                                 5
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 6 of 25 PageID 131




   Plaintiff concedes the Tort Action complaint is silent as to whether Brown was an

   employee or acting within the scope of his employment when the accident occurred. Dec.

   Action Compl. at ¶ 28.

          Thus, Plaintiff acknowledges in its Declaratory Action Complaint that the

   allegations of the Tort Action fairly and potentially bring the claims of the estate of Brown

   within policy coverage (i.e., if he was not an employee as defined under the policy, there

   is coverage). See Diamond State Ins. Co., 172 F. Supp. 3d at 1335 (“if an examination of

   the allegations of the complaint leaves any doubt regarding an insurer’s duty to defend, the

   issue is resolved in favor of the insured.”). Hence, Plaintiff is presently defending JTI in

   the Tort Action and nothing set forth in its Declaratory Action Complaint supports a

   contrary declaration.

                  B. Plaintiff’s request for a declaration that it has no duty to indemnify
                     JTI is premature as to JTI’s liability in the Tort Action, if any.

          Unlike the duty to defend, an insurer’s duty to indemnify is based on the actual

   facts that are determined through the resolution of the case, rather than the mere allegations

   in a complaint. See, e.g., Mid-Continent Cas. Co. v. Johnson-Graham-Malone, Inc., No.

   3:16-CV-592-J-39PDB, 2017 WL 9935189 at *3 (M.D. Fla. Dec. 15, 2017) (explaining

   that an “insurer’s duty to indemnify . . . must be determined by analyzing the policy

   coverage in light of the actual facts in the underlying case” and “’is dependent upon the

   entry of a final judgment, settlement, or a final resolution of the underlying claims’”). As

   such, a declaration that an insurer has no duty to indemnify an insured “is premature and

   will not be ripe for adjudication until the Underlying Action is resolved.” See, e.g., Mid

   Continent Cas. Co., 2017 WL 1191383 at *2–3.



                                                 6
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 7 of 25 PageID 132




          Here, the Tort Action was filed over six months ago, but remains pending and has

   not been resolved nor a final judgment or verdict entered. See Tort Action Docket, attached

   hereto as Exhibit “A”; McDowell Bey v. Vega, 588 F. App’x 923, 926-927 (11th Cir. 2014)

   (per curiam) (finding the district court properly took judicial notice of entries appearing on

   a state court’s docket sheet). JTI is therefore presently not liable for any damages that

   Plaintiff may possibly be required to indemnify under the Auto Policy at some unknown

   time in the future. As such, its Declaratory Judgment action on this matter is purely

   speculative at this juncture. Thus, there exists no bona fide, actual and present controversy

   for this Court to resolve. This Court respectfully should dismiss Plaintiff’s Declaratory

   Action Complaint, without prejudice to its right to refile after the Tort Action is resolved,

   if appropriate.

   II.    In Lieu of Dismissal, This Court has Inherent Authority to Stay Plaintiff’s
          Declaratory Judgment Action.

          The Court “has the inherent authority ‘to control the disposition of the causes on its

   docket[.]” Mid-Continent Cas. Co. v. Nassau Builders, Inc., No. 3:16-cv-921-J-34JRK,

   2017 WL 1191383 at *2 (M.D. Fla. Mar. 31, 2017). With regard to “cases brought under

   the Declaratory Judgment Act, the Court has particularly wide latitude to exercise this

   authority because ‘[t]here is . . . nothing automatic or obligatory about the assumption of

   jurisdiction by a federal court to hear a declaratory judgment action.’” Id. (quoting Wilton

   v. Seven Falls Co., 515 U.S. 277, 288 (1995)) (internal quotations omitted). Indeed, the

   Declaratory Judgment Act expressly provides that “any court of the United States . . . may

   declare the rights and other legal relations of any interested party seeking such declaration,”

   28 U.S.C. § 2201(a) (emphasis added), thereby conferring “on federal courts unique and



                                                 7
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 8 of 25 PageID 133




   substantial discretion in deciding whether to declare the rights of litigants.” Wilton, 515

   U.S. at 286–87.

          Consistent with this broad discretion, this Court has routinely stayed or dismissed

   insurers’ declaratory judgment actions when a related underlying state action is pending.

   See, e.g., Mid-Continent Cas. Co., 2017 WL 1191383 at *1–3 (staying an insurer’s

   declaratory action with regard to duty to indemnify as a declaration would be premature as

   the factual record has not been fully developed and the state action has not yet been

   resolved). Furthermore, the Eleventh Circuit in Ameritas Variable Life Insurance Co. v.

   Roach provided a “non-exhaustive list of factors for district courts to consider when

   deciding whether to exercise jurisdiction over a declaratory judgment action where an

   underlying state court action involves some of the same issues and parties.” First Mercury

   Ins. Co. v. Excellent Computing Distributors, Inc., 648 F. App’x 861, 865–66 (11th Cir.

   2016) (per curiam) (citing to Ameritas Variable Life Ins. Co. v. Roach, 411 F. 3d 1328,

   1330 (11th Cir. 2005) (per curiam)).

                  A. The Ameritas factors support staying Plaintiff’s Declaratory
                     Judgment Action.

           The Ameritas factors to consider are:

          (1)     the strength of the state’s interest in having the issues raised in the
          federal declaratory action decided in the state courts;

          (2)    whether the judgment in the federal declaratory action would settle
          the controversy;

          (3)      whether the federal declaratory action would serve a useful purpose
          in clarifying the legal relations at issue;




                                                8
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 9 of 25 PageID 134




          (4)    whether the declaratory remedy is being used merely for the purpose
          of ‘procedural fencing’—that is, to provide an arena for a race for res
          judicata or to achieve a federal hearing in a case not otherwise removable;

          (5)     whether the use of a declaratory action would increase the friction
          between our federal and state courts and improperly encroach on state
          jurisdiction;

          (6)     whether there is an alternative remedy that is better or more
          effective;

          (7)     whether the underlying factual issues are important to an informed
          resolution of the case;

          (8)     whether the state trial court is in a better position to evaluate those
          factual issues than is the federal court; and

          (9)     whether there is a close nexus between the underlying factual and
          legal issues and state law and/or public policy, or whether federal common
          or statutory law dictates a resolution of the declaratory judgment action.

   Ameritas Variable Life Ins. Co., 411 F. 3d at 1331.

          “[N]ot every factor will be relevant in every case.” First Mercury Ins. Co., 648 F.

   App’x at 866. Likewise, no single factor is controlling. Ameritas Variable Life Ins. Co.,

   411 F. 3d at 1331.

          Here, Plaintiff’s duty to defend and indemnify JTI will necessarily turn on the

   actual facts and circumstances regarding Brown and Cain’s engagement with JTI, which is

   at the heart of several of the claims Brown’s estate alleges in the Tort Action. As such,

   the Court should abstain from resolving Plaintiff’s duty to defend and indemnify JTI

   because those issues are premature and not ripe for adjudication until the Florida court and

   fact finder in the Tort Action resolve the factual issues on which the duty to indemnify

   depends.




                                                9
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 10 of 25 PageID 135




                    i.    The Trial Court in the Tort Action has a substantial interest in
                          determining whether Brown or Cain were employees of JTI .

          The factual and legal issues that turn on whether Plaintiff has a duty to defend or

   indemnify JTI are based exclusively on Florida substantive law. Although Plaintiff

   improperly attempts to inject a federal question into this proceeding, none exists, and this

   declaratory judgment action is before this Court based on diversity jurisdiction. Dec.

   Action Compl. at ¶ 9. Specifically, the fact that the Auto Policy contains the MCS-90

   Endorsement does not give rise to a federal question. See Canal Insurance Company v.

   Butler, 361 F. Supp. 3d 1227 (W.D. Ala. 2019) (analyzing the MCS-90 endorsement, and

   applying state law to determine whether the defendant was a “statutory employee” and not

   the Federal Motor Carrier Act).

          Rather, Plaintiff’s duty to defend JTI is based solely on the allegations of the Tort

   Action Complaint and the Auto Policy, nothing else. See, e.g., Diamond State Ins. Co. v.

   172 F. Supp. 3d at 1334. Thus, resolving whether Plaintiff has a duty to defend JTI requires

   applying Florida contract principles to interpret a Florida-issued insurance policy, with

   respect to Florida-based tort claims, brought by Florida citizens against Florida residents.

   Dec. Action Compl. at Ex. B.

          Likewise, Plaintiff’s duty to indemnify JTI is based on the actual facts that

   occurred, and the determination of JTI’s liability for the Florida-based claims asserted in

   the Tort Action. See, e.g., Johnson-Graham-Malone, Inc., 2017 WL 9935189 at *3.

   Hence, every aspect of the factual and legal issues that the Court will have to evaluate to

   resolve Plaintiff’s duty to defend and indemnify are all Florida substantive law issues with

   no relation to federal law. As such, Florida has a significant interest in having its state



                                               10
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 11 of 25 PageID 136




   court and state fact finder resolve these issues. See, e.g., Hermitage Ins. Co. v. Palm Beach

   Toro, Inc., No. 07-80986-CIV-HURLEY, 2008 WL 11333582 at *1–2 (S.D. Fla. June 17,

   2008).

                     ii.   The Court’s resolution of this declaratory judgment action
                           would not settle the Tort Action.

            This declaratory judgment action seeks only for this Court to resolve Plaintiff’s

   duty to defend and indemnify JTI in the Tort Action. See generally Dec. Action Compl.

   To the extent Plaintiff seeks anything further, such as a declaration that it does not have to

   defend or indemnify JTI with respect to “any other putative plaintiff”, those claims are

   speculative and should be ignored. Dec. Action Compl. at p. 13.

            Regardless of how the Court resolves Plaintiff’s coverage issues with respect to JTI

   (or any other person or entity), Brown’s estate is entitled to proceed with its claims against

   Cain, JTI, and Christopher Hampton. Thus, this Court’s resolution of the coverage issues

   would not resolve, nor otherwise impede the estate of Brown’s prosecution of their claims

   in the Tort Action. See, e.g., Hermitage Ins. Co., 2008 WL 11333582 at *1–2 (finding that

   the second Ameritas factor weighed in favor of dismissing insurer’s declaratory action with

   regard to duty to defend and indemnify as resolving such coverage issues does not prohibit

   the underlying plaintiffs’ prosecution of claims against insureds in the pending state

   action).




                                                11
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 12 of 25 PageID 137




                   iii.   This declaratory judgment action would not serve a useful
                          purpose in clarifying the legal relations at issue as such
                          clarification depends on the resolution of factual issues in the
                          underlying Tort Action.

          The legal relations at issue in this declaratory action are Plaintiff’s duty to defend

   and indemnify JTI in the Tort Action. Such duties can only be determined by resolving

   key, disputed issues that are already pending in the Tort Action, namely, whether Brown

   and Cain were employees of JTI and were performing services in the scope of their alleged

   employment when the accident occurred.

          The Florida court and fact finder in the Tort Action must already answer these

   questions in resolving the claims against JTI for its alleged vicarious liability for Cain’s

   acts. Dec. Action Compl. at Ex B. In fact, discovery of these issues is presently ongoing

   in the Tort Action. Id. Thus, this Court’s resolution of the same issues that the Florida

   court in the Tort Action is already tasked to resolve would serve no useful purpose. See,

   e.g., Mid-Continent Cas. Co., 2017 WL 1191383 at *5 (finding that the third Ameritas

   factor favored abstention because the Court’s “’clarification [of the coverage questions]

   can only be determined upon resolution of the [disputed factual issues in the] state

   proceeding’”); Johnson-Graham-Malone, 2017 WL 9935189 at *4 (same).

                   iv.    This declaratory judgment action creates “procedural fencing”
                          and ricks friction between state and federal courts.

          Florida law provided Plaintiff with several sufficient procedural remedies to resolve

   the defense and indemnity issues raised in this declaratory judgment action. For example,

   Plaintiff could, without limitation: (1) file a state court declaratory judgment action

   pursuant to Chapter 86 of the Florida Statutes, see, e.g., Higgins v. State Farm Fire & Cas.




                                               12
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 13 of 25 PageID 138




   Co., 894 So. 2d 5, 9–15 (Fla. 2004); or (2) await a separate state action pursuant to section

   627.4136(1) (Florida’s nonjoinder statute) to resolve the same coverage issues with regard

   to any judgment entered against JTI, see, e.g., Morales v. Zenith Ins. Co., 152 So. 3d 557,

   560–61 (Fla. 2014). These remedies, however, are not typically removable to federal court

   as they are collateral or continued proceedings to the judgment, and not original

   proceedings. See, e.g., Blue Cross & Blue Shield of Fla., Inc. v. ADCAHB Med. Coverages,

   Inc., No. 3:17-cv-865-J-39PDB, 2018 WL 3599009 at *2–3 (M.D. Fla. Mar. 13, 2018).

          Despite the availability of several equally sufficient procedural options available to

   Plaintiff in the Florida state courts, Plaintiff initially brought this declaratory judgment

   action in this federal forum, requesting this Court to resolve coverage issues that are, in

   every aspect, exclusively based on Florida law and have no relation to any federal issue.

   Thus, Plaintiff is creating friction between state and federal courts by engaging in the very

   procedural fencing that federal courts seek to avoid.

                    v.    This Court’s determination in this Declaratory Judgment action
                          would invade the province of the Florida court and state fact
                          finder.

          As set forth above, resolving Plaintiff’s duty to defend and indemnify JTI requires

   making determinations regarding the facts and circumstances of Brown and Cain’s

   engagement with JTI and whether the accident occurred while Cain was acting within the

   scope of his alleged employment with JTI. These are the same issues that the Florida court

   and fact finder in the Tort Action must evaluate to resolve the estate of Brown’s claim

   against JTI. Thus, by retaining jurisdiction over this Declaratory Judgment action and

   resolving the same issues that are pending resolution in the Tort Action, based exclusively




                                                13
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 14 of 25 PageID 139




   on Florida law, the Court risks invading the province of the Florida state court and fact

   finder. See, e.g., Hermitage Ins. Co., 2008 WL 11333582 at *3.

               vi.    The more efficient remedy of this dispute is to have the Florida
                      court in the Tort Action resolve the overlapping issues, rather than
                      conduct conterminous litigations in two different fora.

          The factual questions underpinning Plaintiff’s duty to defend and indemnify JTI are

   already pending in the Tort Action. Hence, it would serve the interests of judicial economy

   to have all of the factual and legal issues (to include the overlapping issues that inform the

   resolution of Plaintiff’s duty to defend and indemnify JTI), resolved in the Florida state

   court, rather than have the parties conduct a double-tracked litigation in state and federal

   court, with the latter having no relation to federal law. See, e.g., Johnson-Graham-Malone,

   2017 WL 9935189 at *4 (finding that the sixth Ameritas factor weighed in favor of staying

   the declaratory action because the federal court could “avoid redundant litigation efforts”

   by having the underlying state court resolve the overlapping issues).

               vii.   The factual issues should be crystalized in the Tort Action, as they
                      are important to this Declaratory Judgment Action.

          The interpretation and application of the provisions and exclusions of the Auto

   Policy at issue in this dispute will require an exhaustive examination of the facts and

   circumstances of the relationship between JTI and Brown and Cain, and the events that

   transpired leading up to and during the accident. Specifically, Plaintiff seeks a declaration

   that it has no duty to defend JTI based in part on evaluating the actual facts and

   circumstances of Cain and Brown’s engagement with JTI and whether Cain was acting in

   the scope of his employment when the accident occurred, and not mere allegations

   regarding only Cain’s employment, alleged in the Tort Action.



                                                14
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 15 of 25 PageID 140




           In addition to crystallizing the facts of Cain and Brown’s engagement with JTI,

   through discovery which is already well underway in the Tort Action, facts related to

   Cain’s conduct leading up to the accident likewise need to be resolved in the Tort Action.

   Indeed, as set forth the Tort Action complaint, the estate of Brown contends Cain was under

   the influence of narcotics, including cocaine, methamphetamine, morphine and fentanyl at

   the time of the accident. Dec. Action Compl. at Ex. B, ¶ 13. The Florida court in the Tort

   Action will necessarily examine those facts and circumstances in resolving whether Cain

   was engaged in acts within the course and scope of his employment necessary to determine

   JTI’s vicarious liability for Cain’s acts.

           Rather than have this federal court crystalize those issues, so that it can resolve

   Plaintiff’s declaratory action, the more economical and sensible approach would be for the

   Florida court in the Tort Action that is already tasked with examining these factual issues

   to complete that task because it is already underway. See, e.g., Hermitage Ins. Co., 2008

   WL 11333582 at *3 (finding similarly that the seventh and eighth Ameritas factors weighed

   in favor dismissing insurer’s declaratory action because the resolution of insurer’s duty to

   defend and indemnify would require examination of the facts at issue, and the underlying

   state court was already tasked to evaluate such facts); Mid-Continent Cas. Co., 2017 WL

   1191383 at *6 (holding that the seventh and eighth Ameritas factors weighed in favor of

   staying insurer’s declaratory action because the action and underlying state action had

   overlapping factual issues critical to resolving the coverage and liability issues, and the

   state court was in a better position than the federal court to examine such issues so as to

   avoid duplicating efforts in trying the same issues twice).




                                                15
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 16 of 25 PageID 141




              viii.         There is a virtually identical nexus between the underlying factual
                            and legal issues in this declaratory judgment action and Florida
                            substantive law.

          As set forth above, every aspect of the factual and legal issues that this Court will

   need to evaluate to resolve Plaintiff’s duty to defend and indemnify JTI is based on Florida

   substantive law or arises from Florida-based tort claims. As such, there is a close nexus

   between the factual and legal issues in this Declaratory Judgment action and Florida law.

   See, e.g., Hermitage Ins. Co., 2008 WL 11333582 at *4 (finding similarly that the ninth

   Ameritas factor weighed in favor of dismissing insurer’s declaratory action because such

   action raised exclusively Florida state law issues with no reference to federal common or

   statutory law); Mid-Continent Cas. Co., 2017 WL 1191383 at *5 (holding that the ninth

   Ameritas factor weighed in favor of staying insurer’s declaratory action because such

   action was brought “pursuant to a Florida insurance policy” and federal law did not govern

   any of the insurer’s claims).

                      ix.      The Court should further stay Plaintiff’s declaratory judgment
                               action in its entirety as resolving its duty to defend JTI under
                               these circumstances would upend JTI’s Defense of the Tort
                               Action.

          In addition to the Ameritas factors, federal courts in Florida are encouraged to

   consider other factors that are relevant to determining whether to stay or dismiss an

   insurer’s declaratory judgment action when a related state court proceeding is pending.

   See, e.g., Great Lakes Reinsurance (UK) PLC v. TLD Ltd., 298 F. App’x. 813, 816 (11th

   Cir. 2008) (noting that the Ameritas factors are “not exclusive” and thus it was appropriate

   for the district court to consider “other factors” outside of the Ameritas factors in staying

   the declaratory judgment action).



                                                   16
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 17 of 25 PageID 142




          Here, the risk of complicating JTI’s current defense in the Tort Action further

   warrants a stay of the declaratory judgment action in its entirety, to include the duty to

   defend under these circumstances. Plaintiff is already defending JTI. Dec. Action Compl.

   at ¶ 29. Thus, were this Court to declare Plaintiff has no duty to defend JTI, JTI would be

   forced to bring in new counsel, whose representation of JTI would be impaired by virtue

   of having not been a part of the proceedings in the Tort Action for the first seven months

   of its pendency. There is also an enormous cost to JTI in getting new attorneys retained

   and brought up to speed on the case.

          Moreover, there has been no amendment to the pleadings in the Tort Action. In

   other words, there has been no change to the face of the complaint in the Tort Action or

   within the four corners of the policy, since Plaintiff’s initial decision to defend JTI. Thus,

   it is untenable for Plaintiff to now contend, after JTI has relied on the provision of defense

   counsel for many months, that it does not have a duty to defend JTI. The additional reliance

   factor, and the detriment and prejudice to JTI if it must retain different counsel, further

   support a stay of this proceeding.

                    x.    Should the Court nevertheless wish to proceed in resolving the
                          duty to defend, the Court should resolve such duty based solely
                          on the allegations of the Tort Action complaint and not extrinsic,
                          overlapping and disputed facts.

           As explained above, Plaintiff’s entire argument in support of its entitlement to a

   declaration it has no duty to defend JTI is predicated on the notion that Brown was an

   employee of JTI at the time of the accident. See generally Dec. Action Compl.

   However, Plaintiff concedes the Tort Action is silent as to whether Brown was an

   employee of JTI. Dec. Action Compl. at ¶ 28.



                                                17
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 18 of 25 PageID 143




          In an apparent effort to overcome this critical impediment to its claim, Plaintiff (1)

   improperly seeks to inject the Motor Carrier Act definition of employee, despite the policy

   expressly defining the term “employee” without reference to the Motor Carrier Act, and

   (2) improperly requests the Court to look beyond the mere allegations of the Tort Action

   complaint, and evaluate extrinsic, disputed factual issues regarding the nature of Brown’s

   engagement with JTI and Cains’ conduct leading up to and at the time of the accident.

   Initially, and as set forth above, the Federal Motor Carrier Act’s definition of “employee”

   has no application to this proceeding. See Canal Insurance Company v. Butler, 361 F.

   Supp. 3d at 1231-1233.

          Moreover, because the Florida court in the Tort Action is already tasked with

   evaluating the same disputed issues as a necessary step to resolving the estate of Brown’s

   claims against JTI, the risk of this Court encroaching on the Florida court’s jurisdiction in

   resolving these Florida-based issues and wasting judicial resources warrants a stay of the

   requested declaration as to the duty to defend, rather than an examination of this extrinsic

   evidence to determine Plaintiff’s duty to defend.

          Nevertheless, should the Court wish to proceed in resolving Plaintiff’s duty to

   defend JTI in the Tort Action, JTI requests that the resolution of such duty be confined to

   evaluating the operative complaint in the Tort Action and the Auto Policy at issue herein,

   in accord with Florida law.




                                                18
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 19 of 25 PageID 144




       III.      Christopher Hampton is a Necessary or Indispensable Party and if Joinder
                 is Feasible, He Should be Joined; if not, Plaintiff’s Declaratory Action
                 Complaint Should be Dismissed

              Pursuant to Rule 12(b)(7), Federal Rules of Civil Procedure, the defense of non-

   joinder must be made by motion or in an initial pleading. “Non-joinder occurs when a

   person who is needed for just adjudication is not a party to an action and: (1) ‘the court

   cannot accord complete relief among existing parties’ absent joinder; or (2) the person to

   be joined ‘claims an interest relating to the subject of the action’ and resolution of the action

   absent joinder will impair or impede the person's ability to protect the interest[.]’” U.S.

   Liability Ins. Co. v. Allen Broussard Conservancy, Inc., 2015 WL 3495972.

              If joinder will not deprive the court of subject matter jurisdiction and the person to

   be joined is subject to service of process, the person is a necessary party and joinder of that

   person should occur. Id. In such a circumstance, the Court “must order that person be

   made a party”, pursuant to Rule 19(a)(2), Federal Rules of Civil Procedure.

              If it is infeasible to join a person who is required to be joined, the Court must

   determine whether the action should continue in that person’s absence. Rule 19(b), Federal

   Rules of Civil Procedure. If the Court concludes the action cannot proceed, then the person

   is indispensable and dismissal is required. In re Torcise, 116 F.3d 860, 866 (11th

   Cir.1997).

              Here, Christopher Hampton has a substantial interest in preserving coverage over

   the Subject Tractor and Trailer as Plaintiff has conceded those instrumentalities are covered

   under the Auto Policy. Thus, if liability coverage is lost, Christopher Hampton may incur

   unnecessary personal liability to Brown’s estate, that would otherwise be covered under




                                                   19
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 20 of 25 PageID 145




   the Auto Policy if coverage is preserved. Thus, Christopher Hampton has a substantial

   interest relating to the subject of this action [insurance coverage], and a resolution of this

   action absent his joinder will impair or impede his ability to protect his interest.

          It appears from the pleadings in the Tort Action that Christopher Hampton is subject

   to service of process as he is a Florida resident and, likewise, he would not destroy diversity

   in this case. Thus, to the extent the Court does not deem this matter appropriate for

   dismissal or a stay based on the pendency of the Tort Action and the overlapping issues, it

   should be ordered that Christopher Hampton be added as a party defendant to this

   Declaratory Judgment action. If Plaintiff is unable to add him as a party, this matter should

   be dismissed for lack of an indispensable party.

          WHEREFORE, Defendant, Jacksonville Transportation, Inc. respectfully requests

   that this Court enter an Order dismissing Plaintiff, Knight Specialty Insurance Company’s

   Declaratory Judgment action.       Alternatively, JTI requests a stay of this Declaratory

   Judgment action, in its entirety, pending the resolution of the Tort Claim. Should the Court

   choose to proceed in resolving the duty to defend, JTI requests that this Court enter an

   Order staying the declaratory judgment action with regard to Plaintiff’s duty to indemnify,

   and limit the resolution of the duty to defend to the operative complaint in the Tort Action

   and the Auto Policy at issue herein, preclude the parties from engaging in other extrinsic

   factual discovery to avoid overlapping fact finding between the two courts, and order

   Christopher Hampton be added as a party Defendant.




                                                 20
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 21 of 25 PageID 146




                                          Respectfully submitted,


                                      SMITH, GAMBRELL & RUSSELL,
                                      LLP

                                      /s/ James H. Cummings
                                      JAMES H. CUMMINGS
                                      Florida Bar No.: 27657
                                      jcummings@sgrlaw.com
                                      lfelici@sgrlaw.com
                                      JOSEPH C. CRAWFORD
                                      Florida Bar No. 124653
                                      jcrawford@sgrlaw.com
                                      tgreene@sgrlaw.com
                                      50 N. Laura Street, Suite 2600
                                      Jacksonville, FL 32202
                                      (904) 598-6127 (phone)
                                      (904) 598-6227 (facsimile)

                                      Attorneys for Defendant, Jacksonville
                                      Transportation, Inc.




                                     21
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 22 of 25 PageID 147




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 29th day of October, 2020, a copy of the
   foregoing was furnished via the Court’s CM/ECF system upon:

   Daniel Novigrod, Esq.
   Florida Bar No. 775401
   Ardalan Montazer, Esq.
   Florida Bar No. 1013546
   HIGHTOWER, STRATTON, NOVIGROD &
   KANTOR
   4770 Biscayne Blvd.
   Ste. 1200
   Miami, Florida 33137
   Tel: (305) 539-0909
   Fax: (305) 530-0661
   Email: miaservice@hightowerlaw.net

   Attorneys for Plaintiff, Knight Specialty Insurance Company



                                                      /s/    James H. Cummings
                                                      Attorney




                                             22
Case 3:20-cv-01139-HES-PDB Document 8 Filed 10/29/20 Page 23 of 25 PageID 148




              EXHIBIT A
10/29/2020                         Case 3:20-cv-01139-HES-PDB Document 8Marion
                                                                            Filed  10/29/20
                                                                               County OCRS  Page 24 of 25 PageID 149




                                                                                                                                                        New Search Expand All


          Case Number               Filed Date                         Case Type                                       Status                   Contested           Jury Trial
   422020CA000611CAAXXX
                                   04/01/2020                      Circuit Civil 3-D                                   OPEN                       NO                    YES
        [20CA000611AX]


               Filing Date                           Description                           Active                          Contested                   Judgment Date
               04/01/2020                         AUTO NEGLIGENCE                          YES                                  NO                              -


                      Party Name                                      Party Type                                Attorney                               Bar ID
  SCOTT, EDWARD LEON                               JUDGE
  WEAVER, KIMBERLY            Search This Party    PLAINTIFF                                  GILLEN, PATRICK ALEXANDER                470724
  JACKSONVILLE TRANSPORT
                                                   DEFENDANT                                  KEELEY, BRENDAN N                        22647
  INC  Search This Party
  HAMPTON, CHRISTOPHER             Search This
                                                   DEFENDANT
  Party
  AS PERSONAL REPRESENTATIVE
                                                   ALSO KNOWN AS
  OF   Search This Party
  RONNIE BROWN,           Search This Party        ALSO KNOWN AS
  A FLORIDA CORPORATION             Search
                                                   ALSO KNOWN AS
  This Party
  THE ESTATE OF MARTIN ALLEN
                                                   DEFENDANT
  CAI   Search This Party

    Dockets

                                                                              Page : 1                    ALL
       Image          Doc #         Action Date                                                          Description                                                    Pages

                 37              10/12/2020         RESPONSE TO REQUEST TO PRODUCE FILED BY PLTF KIMBERLY WEAVER                                                    6

                 36              10/12/2020         NOTICE OF ANSWERS TO INTERROGATORIES FILED BY PLTF KIMBERLY WEAVER                                              2

                 35              08/31/2020         REPLY TO AFFIRMATIVE DEFENSES FILED BY PLTF KIMBERLY WEAVER                                                     3

                 34              08/26/2020         REQUEST TO PRODUCE FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                                4

                 33              08/26/2020         NOTICE OF SERVING INTERROGATORIES FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                 2

                 32              08/24/2020         ANSWER AND AFFIRMATIVE DEFENSES FILED BY DEFT JACKSONVILLE TANSPORTATION INC                                    7

                                                    ORDER GRANTING MOTION PLTF MOTION TO EXTEND DEADLINE FOR SERVICE EXTENDS THE CURRENT SERVICE
                 31              08/18/2020                                                                                                                         1
                                                    DEADLINE BY 120 DAYS

                 30              08/04/2020         ORDER ON DEFTS MOTION TO DISMISS COMPLAINT                                                                      5

                 29              07/29/2020         MOTION-MOTION FOR EXTENSION OF TIME TO SERVE DEFT FILED BY PLTF KIMBERLY WEAVER                                 3

                 28              07/24/2020         NOTICE OF SERVICE OF PROPOSAL FOR SETTLEMENT FILED BY PLTF KIMBERLY WEAVER                                      2

                 27              07/08/2020         DEFAULT NOT ENTERED                                                                                             3

                 26              06/25/2020         REQUEST FOR COPIES FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                                2

                 25              06/24/2020         NOTICE OF PRODUCTION NON-PARTY                                                                                  5

                 24              06/05/2020         NOTICE OF ANSWERS TO INTERROGATORIES FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                              3

                 23              05/27/2020         ANSWER/RESPONSE-RESPONSE TO MOTION TO DISMISS FILED BY PLTF KIMBERLY WEAVER                                     2

                 22              05/26/2020         NOTICE OF SERVING INTERROGATORIES FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                 3

                 21              05/26/2020         RESPONSE TO REQUEST TO PRODUCE FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                    7

                 20              05/22/2020         MOTION TO DISMISS FILED BY DEFT JACKSONVILLE TRANSPORTATION INC                                                 4

                 19              05/15/2020         NOTICE OF APPEARANCE FILED BY DEFT JACKSONVILLE TRANPORTATION INC                                               2

                 18              05/15/2020         DESIGNATION OF EMAIL ADDRESS                                                                                    2

                 16              05/05/2020         EFILED MOTION FOR DEFAULT                                                                                       3

                 15              04/14/2020         SUMMONS RETURNED SERVED FOR DEFT JACKSONVILLE TRANSPORT INC                                                     2

                 14              04/02/2020         NOTICE OF SERVING INTERROGATORIES FILED BY PLTF KIMBERLY WEAVER                                                 2

                 13              04/02/2020         NOTICE OF SERVING INTERROGATORIES FILED BY PLTF KIMBERLY WEAVER                                                 2

                 12              04/02/2020         REQUEST TO PRODUCE FILED BY PLTF KIMBERLY WEAVER                                                                4

                 11              04/02/2020         REQUEST TO PRODUCE FILED BY PLTF KIMBERLY WEAVER                                                                6

                 10              04/02/2020         SUMMONS ISSUED                                                                                                  2

                 9               04/02/2020         SUMMONS ISSUED                                                                                                  3

                 4               04/02/2020         Payment received: $420.00 Receipt Number XX 523483
                 2               04/02/2020         Judge: Assigned

                 8               04/01/2020         EFILED SUMMONS                                                                                                  3

                 7               04/01/2020         EFILED SUMMONS                                                                                                  2

                 6               04/01/2020         PETITION/COMPLAINT                                                                                              12

https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=cfaR-b9N79rz4KkC49EaPH5aN518EuMne4efzQQM1yg&from=caseSearchTab                                               1/2
10/29/2020                                Case 3:20-cv-01139-HES-PDB Document 8Marion
                                                                                   Filed  10/29/20
                                                                                      County OCRS  Page 25 of 25 PageID 150
         Image            Doc #            Action Date                                                                                  Description                                                                                 Pages
                     5                 04/01/2020               CIVIL COVER SHEET                                                                                                                                               2

                     3                 04/01/2020               Assessment 1 assessed at sum $420.00
                     1                 04/01/2020               Case 422020CA000611CAAXXX Filed with Clerk on 4/1/2020


     Judge Assignment History


     Court Events


     Financial Summary


     Reopen History

  ** Pursuant to Florida Statutes and Florida Rules of Court Procedure, records that have been designated as expunged, sealed or confidential may not be available through this service. For additional information on specific records please
  contact the Clerk of Court.




https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=cfaR-b9N79rz4KkC49EaPH5aN518EuMne4efzQQM1yg&from=caseSearchTab                                                                                                               2/2
